                                                         Case 2:21-cv-03503-FLA-KS Document 9-1 Filed 06/02/21 Page 1 of 3 Page ID #:212



                                                               CLARKSON LAW FIRM, P.C.
                                                          1
                                                               Ryan J. Clarkson (SBN 257074)
                                                          2    rclarkson@clarksonlawfirm.com
                                                               Zachary T. Chrzan (SBN 329159)
                                                          3    zchrzan@clarksonlawfirm.com
                                                          4    9255 Sunset Blvd., Suite 804
                                                               Los Angeles, CA 90069
                                                          5    Tel: (213) 788-4050
                                                          6    Fax: (213) 788-4070

                                                          7    Attorneys for Plaintiff

                                                          8

                                                          9                                    UNITED STATES DISTRICT COURT

                                                         10                          FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                         11    SHANE WINKELBAUER,                               Case No. 2:21-cv-03503-FLA-KS
                                                               individually and on behalf of all others
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                               similarly situated,                              CLASS ACTION
                                                         13                            Plaintiff,
                                                                                                                Hon. Fernando L. Aenlle-Rocha
                                                         14             vs.
                                                                                                                DECLARATION OF ZACH
                                                         15    ANCIENT BRANDS, LLC, and                         CHRZAN IN SUPPORT OF
                                                               DOES 1 through 10, inclusive,                    PLAINTIFF’S RESPONSE TO
                                                         16                                                     DEFENDANT’S OBJECTION TO
                                                                                        Defendants.             THE COURT’S DISMISSAL
                                                         17                                                     ORDER
                                                         18
                                                                                                                Complaint Filed: March 16, 2021
                                                         19                                                     Removed:         April 23, 2021
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                            1
                                                                    DECLARATION OF ZACH CHRZAN 1 ISO PLAINTIFF’S RESPONSE TO
                                                              Error! Unknown document property name.
                                                                     DEFENDANT’S OBJECTION TO THE COURT’S DISMISSAL ORDER
                                                         Case 2:21-cv-03503-FLA-KS Document 9-1 Filed 06/02/21 Page 2 of 3 Page ID #:213




                                                          1             1.      I am an associate at Clarkson Law Firm, P.C. (“CLF”) and counsel of
                                                          2    record for Plaintiff Shane Winkelbauer (“Plaintiff”). I am licensed to practice in the
                                                          3    State of California, and I am a member in good standing of the State Bar of
                                                          4    California. I have personal knowledge of the facts set forth in this declaration and, if
                                                          5    called as a witness, I could and would testify competently thereto.
                                                          6             2.      I make this declaration in support of Plaintiff’s response to Defendant’s
                                                          7    objection to the Court’s dismissal order.
                                                          8             3.      On, May 10, 2021, at Defendant’s request, the parties held a Local Rule
                                                          9    7-3 conference of counsel on Defendant’s prospective Rule 12(b)(1) and 12(b)(6)
                                                         10    motion to dismiss. Importantly, the parties’ actions (holding the L.R. 7-3
                                                         11    conference) reflected their respective beliefs that Defendant’s state court answer
                          9255 Sunset Blvd., Suite 804




                                                         12    was not operative, and that Defendant had retained its right to challenge the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    sufficiency of Plaintiff’s complaint notwithstanding its pre-removal state court
                                                         14    answer.
                                                         15             4.      After the L.R. 7-3 conference, Plaintiff considered Defendant’s
                                                         16    prospective Rule 12 challenge and agreed to dismiss his complaint without
                                                         17    prejudice.
                                                         18             5.      There is no evidence to support the claim that Plaintiff’s counsel
                                                         19    engaged in any inappropriate actions (they have not), no evidence that Plaintiff’s
                                                         20    counsel “solicited Plaintiffs” to bring claims (they did not), and no evidence
                                                         21    supporting the accusation that Plaintiff’s counsel brought a “fake case” (whatever
                                                         22    that means). Defendant’s accusations are offensive, unprofessional, and wholly
                                                         23    without merit.
                                                         24             6.      In fact, many of the cases included in the report (indeed, the only cases
                                                         25    in which the same plaintiff appears in multiple cases) cites “Clarkson Law Firm,
                                                         26    LLC” as the plaintiff’s counsel of record, an entity which has zero affiliation
                                                         27    whatsoever with Plaintiff or Plaintiff’s counsel in this case or any case.
                                                         28
                                                                                                              2
                                                                    DECLARATION OF ZACH CHRZAN 2 ISO PLAINTIFF’S RESPONSE TO
                                                              Error! Unknown document property name.
                                                                     DEFENDANT’S OBJECTION TO THE COURT’S DISMISSAL ORDER
                                                         Case 2:21-cv-03503-FLA-KS Document 9-1 Filed 06/02/21 Page 3 of 3 Page ID #:214




                                                          1             I declare under the penalty of perjury under the laws of the United States and
                                                          2    the State of California that the foregoing is true and correct.
                                                          3             Executed on the 2nd day of June, 2021 in Los Angeles, California.
                                                          4

                                                          5

                                                          6                                                                Zach Chrzan
                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                           3
                                                                    DECLARATION OF ZACH CHRZAN 3 ISO PLAINTIFF’S RESPONSE TO
                                                              Error! Unknown document property name.
                                                                     DEFENDANT’S OBJECTION TO THE COURT’S DISMISSAL ORDER
